Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to provisional application no 62/664,320 dated 430/2018, to continuation application 16/397,428 dated 4/29/2019.

Preliminary Amendment
Applicant submitted a preliminary amendment on 4/21/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22, 23, 27, 28, 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin (U.S. Patent Pub. No. 2015/0109418, hereafter referred to as Lin) in view of Regan et al (U.S. Patent Pub. No. 2013/0132038, hereafter referred to as Regan).

Regarding Claim 22, Lin teaches a non-transitory processor-readable medium storing code configured to be executed by a processor, the code comprising code to cause the processor to: receive an indication of a predetermined pattern emitted by a light source (paragraph 8, Lin teaches projecting a laser light on a plurality of regions of the object.), the predetermined pattern not possessing reflection symmetry (paragraph 27, Figure 1 item 120A, Item 120B, Lin teaches a first imaging system and second imaging system.); 
paragraph 27, Figure 1 item 120A, Item 120B, Lin teaches a first imaging system and second imaging system.); 
identify a first-order reflection of the predetermined pattern in the representation of the part based on a comparison to an expected pattern of a first-order reflection of the predetermined pattern (paragraph 39, Lin teaches the capturing device processes the image to generate a first projection matrix by the first projection.).
Lin does not explicitly disclose define a three-dimensional model of at least a portion of the part based on deviations in the first order reflection of the predetermined pattern
Regan is in the same field of art of imaging the object and generating 3D models. Further, Regan teaches define a three-dimensional model of at least a portion of the part based on deviations in the first order reflection of the predetermined pattern (paragraph 33, Regan teaches generating a model of the shoe part after the laser and image have scanned the part.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin by the incorporating the multiple lasers on an object for generating 3D models that is taught by Regan, to make the invention that captures multiple images using the multiple lasers projected on the object for 3D model; thus, one of ordinary skilled in the art would be motivated to combine the references since methods of completing these steps, such as those that rely heavily on manual execution, may be resource intensive and may have a high rate of variability (paragraph 2, Regan).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 23, Lin in view of Regan discloses identify a second-order reflection of the predetermined pattern in the representation of the part based on a determination that the second-order reflection of the predetermined pattern does not match the expected pattern of a first-order reflection of the predetermined pattern (paragraph 57, Regan); and 
filter the second-order reflection of the predetermined pattern from the representation of the part prior to defining the three-dimensional model (paragraph 47, Regan).  

	
In regards to Claim 27, Lin in view of Regan discloses wherein the predetermined pattern does not possess reflection symmetry (paragraph 57, Regan).
  
In regards to Claim 28, Lin in view of Regan discloses wherein the predetermined pattern does not possess rotational symmetry (paragraph 57, Regan).  

In regards to Claim 29, Lin in view of Regan discloses wherein the predetermined pattern does not possess reflection symmetry (paragraph 57, Regan).  


Claims 25, 30, 31, 32, 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin (U.S. Patent Pub. No. 2015/0109418, hereafter referred to as Lin) in view of Regan et al (U.S. Patent Pub. No. 2013/0132038, hereafter referred to as Regan) in view of Dal Mutto et al (U.S. Patent Pub. No. 2019/0108396, hereafter referred to as Dal Mutto).

Regarding Claim 25, Lin in view of Regan teaches imaging system that generates models.
Lin in view of Regan does not explicitly disclose receive, from the detector, the plurality of representations of the part, each representation of the part from the plurality of representations of the part having a different portion of the part illuminated by the light source; and 
identify a first-order reflection of the predetermined pattern in each representation of the part from the plurality of representations of the part, the three-dimensional model defined based on deviations in the first-order reflection of the predetermined pattern from the expected pattern of the first-order reflection of the predetermined pattern in each representation of the part from the plurality of representations of the part.
Dal Mutto is in the same field of art of object modeling. Further, Dal Mutto teaches receive, from the detector, the plurality of representations of the part, each representation of the part from the plurality of representations of the part having a different portion of the part illuminated by the light source (paragraph 153-paragraph 160, Dal Mutto); and 
identify a first-order reflection of the predetermined pattern in each representation of the part from the plurality of representations of the part (Figure 7, item 100, item 14, Dal Mutto teaches capturing different parts of the object using the point cloud and then generating the 3D model), the three-dimensional model defined based on deviations in the first-order reflection of the predetermined pattern from the expected pattern of the first-order reflection of the predetermined pattern in each representation of the part from the plurality of representations of the part (paragraph 118-paragraph 120, Dal Mutto teaches using the point cloud in which it is recognized the point cloud data projects dots onto the surface and measure the distance between each of the points.).

	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 30, Lin teaches a system, comprising: a light source configured to project a predetermined pattern that lacks reflection symmetry (paragraph 8, Lin teaches projecting a laser light on a plurality of regions of the object.); a detector configure to capture an image of a part illuminated by the light source (paragraph 27, Figure 1 item 120A, Item 120B, Lin teaches a first imaging system and second imaging system.).
Lin does not explicitly disclose a compute device communicatively coupled to the detector, the compute device configured to: process the image of the part to remove a second-order reflection of the predetermined pattern, and generate a three-dimensional model of at least a portion of the part based on a first-order reflection of the predetermined pattern in the image of the part.
paragraph 74, Regan teaches filtering out points that are not part of the laser point the filtering unwanted points, the Examiner this can be done with the first laser or second laser), and generate a three-dimensional model of at least a portion of the part based on a first-order reflection of the predetermined pattern in the image of the part (paragraph 76, Regan).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin by the incorporating the multiple lasers on an object for generating 3D models that is taught by Regan, to make the invention that captures multiple images using the multiple lasers projected on the object for 3D model; thus, one of ordinary skilled in the art would be motivated to combine the references since methods of completing these steps, such as those that rely heavily on manual execution, may be resource intensive and may have a high rate of variability (paragraph 2, Regan).
Lin in view of Regan does not explicitly disclose a compute device communicatively coupled to the detector, the compute device configured.
Dal Mutto is in the same field of art of object modeling via using laser projection. Further, Dal Mutto teaches a compute device communicatively coupled to the detector (paragraph 195, Dal Mutto teaches using a trained defect detector of the train models), the compute device configured.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin in view of Regan by incorporating the detecting of lasers, such as a camera that is taught by Dal Mutto, to make the 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 31, Lin, Regan, and Dal Mutto discloses wherein the predetermined pattern does not possess rotational symmetry (paragraph 57, Regan).    

In regards to Claim 32, Lin, Regan, and Dal Mutto discloses the light source is configured to scan the predetermined pattern over the part; the image is from a plurality of images of the part (paragraph 13, paragraph 18, Lin); the detector is configured to capture the plurality of images of the part, a different portion of the part illuminated by the light source in each image from the plurality of images (paragraph 13, paragraph 18, Lin); and the compute device is configured to generate the three-dimensional model of at least a portion of the part based on a first order-reflection of the predetermined pattern in each image from the plurality of images (paragraph 52-paragraph 56, Lin).  

In regards to Claim 34, Lin, Regan, and Dal Mutto discloses wherein the compute device is configured to generate the three-dimensional model based on deviations in the first-order Figure 5, paragraph 62, paragraph 72, Regan).  

	
Allowable Subject Matter

Claims 36-41 are allowed.

Claims 24, 26, 33, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 





/ONEAL R MISTRY/
Examiner, Art Unit 2665